EXHIBIT 10.35

 

Picture 1 [dtea20160130ex1035ff5a8001.jpg]

 

OFFER OF EMPLOYMENT

 

August 1, 2013

Doug Higginbotham

12 Burns Lane

Charlton, MA

01507

Dear Doug,

We are truly excited to offer you the position of Head of Supply Chain, based at
our Boston office. It’s not just about having the right experience - it's also
about having the right personality. And we believe that you will be the perfect
fit for our dynamic, fast-paced environment. We couldn't be more pleased that we
found you, and we can't wait for you to join our team.

In this role, you will report to Kathie Lindemann - COO.

Here are the specifics of this position and our offer:

·



Your Base Salary: You'll receive $190,000 annually, paid bi-weekly (subject to
all applicable federal, state, and local taxes withholding). Salary increases
are performance-based and are determined by your Manager.

·



Your Vacation: You will be eligible to accrue vacation at the rate of four (4)
weeks per year. Vacation requests must be approved by your Manager.

·



Your Bonus: Your target bonus will be 15% of your base salary. (Prorated to
start date).

·



Your Options: 25,000 options (Exercise price $1.23). Option vesting will be 25%
after one year and then annually after the 1st year.

·



Your Health Insurance Plan: You will be eligible for DAVIDsTEA's (USA) Group
Medical, Dental & Vision Coverage after your first 90 days of employment. More
information can be found in the Benefits Summary Booklet. We would cover the
cost of your COBRA during the first 90 days of employment.

·



Your Benefits Continuation (COBRA): The federal Consolidated Omnibus Budget
Reconcillation Act (COBRA) gives employees and their qualified beneficiaries the
chance to continue health insurance coverage under the DAVIDsTEA (USA) health
plan when a "qualifying event" would normally result in the loss of eligibility.
Under COBRA, you or your beneficiary would pay the full cost of coverage at the
Company's group rates, plus an administration fee. Benefit eligible Employees
are provided with a written notice describing their rights and obligations under
COBRA upon eligibility for health insurance coverage.

·



Severance: The CEO, COO or CFO may terminate your employment at any time without
Cause. In such event, DAVIDsTEA will be required to pay you an amount of equal
to three month's salary based on your current annual salary at the time in lieu
of any notice of such termination. The company would also pay you this amount if
you decided to resign from the company, due to the fact that the Boston office
or your supervisor is relocated to a different city.  The payment will be made







--------------------------------------------------------------------------------

 



Picture 3 [dtea20160130ex1035ff5a8001.jpg]

 

in three  monthly installments  over the three-month  period following
termination. Severence will not be paid out if the decision to terminate is
based on performance issues.

·



The best part? Your Employee Discount: As a DAVIDsTEA employee, you'll be
eligible for our employee discount of 50% off of all products.

This offer is contingent upon your ability to provide the required documentation
to establish your identity and eligibility for employment required under the
Immigration Reform & Control Act of 1986.

As with all employees of DAVIDsTEA (USA), Inc., your employment relationship
will be an "employee at will" relationship.

Doug, I am really looking forward to having you on our team. The company is
going through an exciting period of growth and expansion, and it will be a great
asset to have you on board for the process.

The start date for this position will be Aug 12, 2013, unless otherwise agreed
upon. Please confirm your acceptance of this offer by signing and returning one
copy, either via fax to 514-739-0099 or by scan and email to
cathy@davidstea.com. Please don't hesitate to contact me if you have any
questions at all.

 

Very truly yours,

 

Picture 4 [dtea20160130ex1035ff5a8002.jpg]

Kathie Lindemann

COO

 

I accept your offer of employment on the terms and conditions set forth above

 

 

/s/ Doug Higginbotham

    

8-13-13

 

Doug Higginbotham

 

Date

 

 



--------------------------------------------------------------------------------